Mr. Chief Justice Quiñones,
delivered the following opinion:
A hearing having been had in this appeal taken by Don Manuel Luiña y Villamil as managing partner .of Luiña Hermanos efe Co., and Don Gumersindo Suárez in his own right and representing the heirs of Don Venancio Luiña, from the refusal of the Registrar of Property of this capital to record the instrument of partition of the properties left on the death of Don Venancio Luiña, which instrument was executed in Bayamón before the Notary Don Tomás Valldejuli y Calatreveño on the 1st of .July of the year last past, and which appeal is pending before this office by *41virtue of an appeal taken by the Registrar of Property from a decision rendered by the District Court of San Juan on the 26th of March last, by the terms of which decision the said Registrar is ordered to proceed to record the- said instrument of partition:
Accepting the statements of fact set out in the decision appealed from:
In regard to the first point on which the refusal of the Registrar of Property to record the instrument of partition in question is based, that there is no record in the Registry of Property, of the respective interests which the heirs of Doña Florentina Picó had in the houses, belonging to the estate of Don Venancio Luiña, numbered 49 and 51 on Fortaleza St., in this city, the instrument of partition which gives rise to the present appeal, by the terms of which instrument the attorney in fact of the deceased father; representing the said heirs, conveys to the widow/Doña Sabina Bozzo,-the shares or interests in the said property which are recorded in favor-of the deceased mother, Doña Florentina Picó, in accordance with the provisions of Article 20 of the Mortgage Law, is not entitled to admission to record in the Registry of Property; and although documents purporting-to correct the defect were attached to the papers in the appeal, in reality the defect is not corrected, since that formality does not appear to be carried into effect in the Registry of Property.
In respect to the second ground for the refusal, that is to say, the incapacity of Don Manuel Luiña as managing partner of the mercantile firm Luiña Hermanos & Co., to convey to Doña Sabina Bozzo the shares which she contributed towards the capital of the said firm,.such interests in the property being recorded in the name of the said firm Luiña Hermanos & Co., and it having been agreed'in the contract constituting said firm that the fourteen thousand pesos which Doña Sabina Bozzo contributed to the firm, as a silent partner therein, were understood to consist of the *43interest which she had in the houses numbered 49 and 51 on Fortaleza St., in this city, in accordance with the provision of the last will and testament of her deceased husband, Don Venancio Luiña Villamil,, and that when the estate of the said husband should be settled the form of the said contribution would be modified, it being substituted by the full value of - the house numbered 49 on Fortaleza St., for which she should endeavor to obtain the adjudication to herself of the whole of that property in the testamentary execution, in part payment of the interest which she had in the estate, the difference between the value of that property and the amount agreed upon to be paid in cash, or in the share which might be awarded her in the last balance of the firm of Sobrino de Luiña efe Co.; it is evident that in order to carry into effect this agreement the managing partner of Luiña Hermanos <fe Co., Don Manuel Luiña Villamil, could intervene in the instrument of partition of the estate of Don Venancio Luiña and execute therein, with the other parties in interest, such an agreement as would tend to the realization of that purpose, and therefore, could convey to Doña Sabina Bozzo the shares which the firm had in the said two houses numbered 49 and 51 on Fortaleza St., and subsequently acquire them in such manner and under such conditions as are provided for in the instrument of partition itself.
With respect to the ambiguity to which the Registrar refers in his decision, although in the inventory of Doña Sabina Bozzo’s share, it is stated that all of the inventoried assets were awarded to her, including the two houses numbered 49 and 51 situated on Fortaleza St., on the condition that the debts owing on said property should be paid, she being restricted from alienating the said properties- so long as the said debts were not paid; and further on among the final explanations contained in the said instrument, it was stated that the partition and award of the properties having been made, and the contribution made by the widow to the firm Luiña Hermanos efe Co. being made regular, and the said firm, on the payment of the debts indicated, having *45acquired the ownership of the whole of the said properties, it is understood in view of the matters set out in the said instrument of partition, and especially the ageeements and conditions set out in the document constituting the firm of Luiña Hermanos & Co., that the reason for the award having been made in the manner in which it was effected, being no other than to make regular the contribution which had been made by the silent partner, Doña Sabina Bozzo, subject to an adjustment of her interests in the value of the two houses belonging to the estate of her deceased husband, by an award to her of the total value thereof, the said firm thus becoming the absolute owner of the said houses, upon the payment of the debts in the manner agreed upon; a point upon which there seems to be no doubt as to the intention of the contracting parties.
With respect to the agreement contained in the deed of partition not to alienate the property, it being necessary to record an award of real estate which is subject to an obligation to pay the debts owing on the property in the manner set out in the deed, the rights of the parties interested in the payment are sufficiently guaranteed by the provisions of Article 23 of the Mortgage Law, and therefore this agreement contained in the 'deed is an undue -incumbrance which should be entirely ignored as in the case of an agreement not to mortgage for a second or third time the same property mortgaged; but it does not render void either the deed or the obligation therein contracted, nor is it therefore a defect which would prevent its admission to record in its proper turn in the Registry of Property.
In view of Articles 20 and 23 and Paragraph 4 of Article 107 of the Mortgage Law, and Article 35 of the instructions in regard to the manner in which public documents subject to record in the Registry of Property should be drawn :
The decision of the Registrar of Property, refusing to record the deed of partition under consideration in this appeal, is affirmed insofar as the two first grounds thereof are concerned, the same being reversed with respect to the other grounds *47on which the said decision is based. Insofar as the decision of the 26th of March last, rendered by the District Court of San Juan, conforms hereto the same is hereby affirmed; insofar as it is in conflict herewith it is reversed, and a certified copy of this order will be transmitted to the said Court for the notification of the parties in interest.